Citation Nr: 0533040	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veteran's 
Affairs benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his son, [redacted]


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The appellant claims to have recognized active military 
service with the United States (U.S.) Armed Forces.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

In February 2002, the service department certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army (USAFFE), including the recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have status as a veteran for purposes 
of this claim, and therefore the appellant does not meet the 
requirements of basic eligibility for VA death benefits. 38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to basic eligibility for VA 
benefits.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from March 2001, described what evidence was 
to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the SOC issued in July 2003 informed the appellant 
of the evidence needed to establish eligibility and provided 
him with the applicable regulations.  The basic elements for 
establishing basic eligibility to VA benefits have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board notes that the VCAA letter of March 2001 addressed 
entitlement to service connection.  The letter also informed 
the appellant of what evidence was to be provided by the him 
and what evidence the VA would attempt to obtain for him.  It 
was not until the initial service connection claim was 
processed that it was determined that the appellant did not 
have status as a veteran.  After the Notice of Disagreement 
form the appellant was received, the RO informed the 
appellant of the requirements to establish basic eligibility 
via the SOC of July 2003.  Considering the VCAA letter and 
the SOC together, the Board finds that the appellant was 
fully informed of the VA's duties under the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In Mayfield, 19 Vet. App. 103, the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim, or something to the effect that 
the claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the SOC of July 2003 specifically 
described the evidence needed to substantiate the claim, in 
addition the VCAA letter of March 2001informed the appellant 
to "send the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the communications as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

Furthermore, during the hearing, the Veterans Law Judge 
informed the appellant of what was done by the AOJ.  He was 
also informed that particular evidence was needed and he was 
provided and opportunity to submit such evidence.  It was 
specifically recommended to submit as much evidence as he 
could get.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the findings of the National Personnel 
Records Center.  The veteran was afforded a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  Any further development 
would be futile.

Factual Background

In January 2001, the appellant filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
he reported that he had served on active duty from December 
1941 to December 1971.

In support of her claim, the appellant provided various 
documentation for the record.  This evidence includes a 
Former POW Medical History questionnaire (Form 10-0048), a 
certification of service from the Armed Forces of the 
Philippines; and a doctor's statement.  Added to the record 
subsequent to the denial of the claim are certificate from 
the Signal School Military Police of the Philippines, a 
statement form the appellant's former commander, and finance 
records from Headquarters Army of the Philippines.

In February 2002, the National Personnel Records Center 
(NPRC) verified that the appellant did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

In September 2005 a Travel Board Hearing was held in front of 
the undersigned Veterans Law Judge.  

Analysis

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) The document contains needed 
information as to length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Analysis

The appellant maintains that he had had qualifying military 
service for purposes of establishing eligibility for VA 
benefits.

The evidence reflects that after a review of the status by 
the NPRC, it was verified that the appellant had no service 
in the Army of the United States, no recognized guerilla 
service, and no service as a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  No evidence from any recognized official 
source has been submitted which contradicts that finding.  
The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  See Soria, 118 F. 3d at 
749.  The evidence submitted by the appellant does not 
include any service department document and therefore is 
insufficient to establish qualifying service for purposes of 
VA benefits.  38 C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case to include the evidence and testimony provided by the 
appellant.  However, as noted, this evidence is insufficient 
to establish eligibility.  This is a case in which the law is 
dispositive; basic eligibility for VA death benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Therefore, the appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for Department of Veteran's Affairs 
benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


